Citation Nr: 0943456	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-39 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hepatitis C, from May 25, 2004 to October 24, 2006.

2.  Entitlement to a disability rating in excess of 20 
percent for hepatitis C, since October 25, 2006.
 
3.  Entitlement to a disability rating in excess of 70 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The issue of entitlement to a disability rating in excess of 
70 percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 25, 2004 to October 24, 2006, the Veteran's 
hepatitis C has not been shown to be productive of 
intermittent symptoms of fatigue, malaise, and anorexia, or 
incapacitating episodes having a total duration of at least 
one week, but less than two, during the past 12-month period.

2.  From October 25, 2006, the Veteran's hepatitis C has not 
been shown to be productive of daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  From May 25, 2004 to October 24, 2006, the criteria for 
an initial compensable disability rating for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.112, 4.114, Diagnostic Code 7354 
(2009).

2.  From October 25, 2006, the criteria for a disability 
rating in excess of 20 percent for hepatitis C have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.112, 4.114, Diagnostic Code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran a letter in June 2004, prior to 
adjudication, which informed him of the requirements needed 
to establish entitlement to service connection for hepatitis 
C.  Service connection was subsequently granted for hepatitis 
C.

Although the Veteran was not specifically notified of the 
requirements to establish entitlement to an increased rating, 
the VA General Counsel has held that 38 U.S.C.A. § 5103(a) 
does not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation or an earlier effective date following the 
initial grant of service connection for a disability, in 
response to notice of its decision on a claim for which VA 
has already given the appropriate section 5103(a) notice.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board therefore 
believes that appropriate notice has been given in this case 
with respect to the increased rating.  Notwithstanding, the 
Veteran was informed of the requirements needed to establish 
entitlement to an increased rating by means of letters dated 
in July 2006 and September 2006.

VA may proceed with adjudication of a claim if errors in the 
timing or content of the notice, as in this case, are not 
prejudicial to the claimant.  Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Pelegrini, 18 Vet. App. at 121.  Moreover, a 
statement of the case was issued in December 2006.

In accordance with the requirements of VCAA, the letters 
informed the Veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in a September 2006 letter about disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private records on file.  Additionally, the Veteran was 
afforded VA examinations in April 2005 and in October 2006.  
The Board concludes that all available evidence that is 
pertinent to the claims has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issues.  The Veteran has been given ample 
opportunity to present evidence and argument in support of 
his claims.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2008).

Analysis of the Claim

The Veteran alleges entitlement to an initial compensable 
rating for hepatitis C, from May 25, 2004 to October 24, 
2006.  He also argues that a disability rating in excess of 
20 percent for hepatitis C is warranted, since October 25, 
2006.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2009).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  In considering the 
severity of a disability it is essential to trace the medical 
history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Hepatitis C (or non-A, non-B Hepatitis), with serologic 
evidence of Hepatitis C infection and the following signs and 
symptoms due to Hepatitis C infection, is rated under 38 
C.F.R. § 4.114, Diagnostic Code 7354.  A zero percent rating 
is given for nonsymptomatic Hepatitis C.

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2009).

A 40 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2009).

A 60 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12- month period, but not occurring 
constantly.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2009).

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrants a 100 percent rating.  38 
C.F.R. § 4.114, Diagnostic Code 7354 (2009).

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the basis 
for evaluation under DC 7354 and under a diagnostic code for 
sequelae.  38 C.F.R. § 4.14 (2009).

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician."  Further, the term "substantial weight loss" 
means a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three months or longer; and 
the term "minor weight loss" means a weight loss of 10 to 
20 percent of the individual's baseline weight, sustained for 
three months or longer.  38 C.F.R. § 4.112 (2009).

VA treatment records indicated that the Veteran's weight was 
195 pounds in December 2004.  

Upon VA examination dated in April 2005, the Veteran denied 
any symptoms of incapacitating episodes like fatigue, 
malaise, nausea, vomiting, anorexia or right upper quadrant 
pain.  At that time, he was not receiving any treatment for 
his hepatitis C.  The Veteran was diagnosed as having 
hepatitis C and a history of alcohol dependence.  

A VA gastroenterology note dated in September 2005, indicated 
that there was no evidence of jaundice, pruritis, abdominal 
pain, nausea or vomiting.  

In June 2006, the Veteran's treatment provider submitted that 
the Veteran's hepatitis C resulted in demonstrable liver 
damage with mild gastrointestinal disturbance.  He also 
indicated that the Veteran exhibited a moderate viral load 
for the virus and significant inflammation of the liver.

On VA examination dated October 25, 2006, the Veteran 
presented with complaints of fatigability, nausea, vomiting, 
generalized weakness, arthralgia with knee and ankle pains, 
loss of appetite and weight loss, and sharp right upper 
quadrant pains.  The Veteran stated that he experienced 
fatigue and nausea almost on a daily basis.  As to 
incapacitating episodes, he submitted that twice a year he 
has to remain at home for approximately a week and receive 
physician treatment for his hepatitis C.  Additionally, on a 
weekly basis he has to remain home for at least a day due to 
severe nausea, weakness, and fatigability.  At that time, the 
Veteran was not receiving any treatment for his hepatitis C.  
Physical examination demonstrated tenderness in the right 
upper quadrant with no organomegaly.  Liver size was 
approximately 10 centimeters.  There were no ascites, 
superficial abdominal vein prominence or splenomegaly.  There 
was palmar erythema in both arms.  There was no evidence of 
muscle wasting, jaundice or spider angiomata.    

VA treatment records dated in 2006 reveal a low viral load 
and active alcohol abuse.  In December 2006, the Veteran's 
weight was 200 pounds.  

In December 2006, the Veteran alleged that he felt sick and 
fatigued on a daily basis, accompanied by abdominal pains.  
His hepatitis C also affects his sexual relationship with his 
wife.   

From May 25, 2004 to October 24, 2006, the objective evidence 
of record included serologic evidence of hepatitis C 
infection.  However, there was no objective evidence of 
record that the Veteran's hepatitis C was productive of 
intermittent symptoms of fatigue, malaise, and anorexia, or 
incapacitating episodes having a total duration of at least 
one week, but less than two, during the past 12-month period.  
Rather, upon VA examination in April 2005, the Veteran 
specifically denied experiencing symptoms of fatigue, 
malaise, anorexia and incapacitating episodes.  Moreover, 
there was no evidence of abdominal pain, nausea or vomiting 
in September 2005.  While on VA examination in October 2006, 
the Veteran reported having to stay home for a week two times 
a year and receive treatment by a physician, the treatment 
records dated from September 2004 to November 2006 do not 
document such treatment or eposides.  While the veteran is 
competent to testify as to the symptoms he experienced, 
including fatigue, there is no evidence of malaise or 
anorexia in the record from May 25, 2004, to October 25, 
2006.  Accordingly, from May 25, 2004, to October 24, 2006, 
an initial compensable rating for hepatitis C is not 
warranted.

From October 25, 2006, the Veteran is not entitled to a 
disability rating in excess of 20 percent because the 
evidence of record does not demonstrate that the Veteran's 
hepatitis C has been productive of daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes having a total duration of at least 
four weeks during a 12-month period.  While the Veteran is 
competent to testify as to the symptoms he experienced, such 
as fatigue, there is no objective evidence of anorexia, minor 
weight loss, hepatomegaly, or incapacitating episodes.   In 
this case, the Veteran's weight was 195 pounds in December 
2004 and 200 pounds in December 2006.  Additionally, there is 
no documentation of physician treatment for incapacitating 
episodes.  The Veteran has not been diagnosed as having 
anorexia and there is no evidence of hepatomegaly.  
Accordingly, from October 25, 2006, the Veteran's hepatitis C 
does not warrant a disability rating in excess of 20 percent.

In conclusion, from May 25, 2004, to October 24, 2006, an 
initial compensable rating for hepatitis C is not warranted.  
Additionally, from October 25, 2006, entitlement to a 
disability rating in excess of 20 percent for hepatitis C is 
denied.  In reaching the aforementioned conclusions the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321 is 
not warranted for either time period.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).


ORDER

From May 25, 2004, to October 24, 2006, an initial 
compensable rating for hepatitis C is denied.

From October 25, 2006, a disability rating in excess of 20 
percent for hepatitis C is denied.


REMAND

On May 25, 2004, the Veteran's claims of entitlement to 
service connection for hepatitis C and entitlement to a 
disability rating in excess of 70 percent for PTSD were 
received.  A June 2005 rating action subsequently denied 
entitlement to a disability rating in excess of 70 percent 
for PTSD, and the Veteran was notified of this action later 
in June 2005.  At that time, the Veteran was awarded service 
connection for hepatitis C and an initial noncompensable 
evaluation was assigned.

In May 2006, the Veteran, through his representative 
submitted a Notice of Disagreement (NOD) to the above 
assigned disability ratings.  In September 2006, the RO 
informed the Veteran that his May 2006 NOD was not valid 
because it was signed by the Veteran's representative and a 
VA Form 21-22 was not attached.  Consequently, the RO 
indicated that they were going to treat the May 26, 2006 
letter as a new claim for an increase. 

In September 2006, the Veteran's representative indicated 
that they disagreed with the RO's September 2006 memorandum.  
In December 2006, the RO issued a statement of the case 
solely as to the issue of entitlement to an initial 
compensable rating for hepatitis C, with a listed date of 
claim of May 25, 2004.  By rating action in March 2007, 
entitlement to an increased disability rating for PTSD was 
denied, noting the date of claim as May 26, 2004.  The RO has 
not explained why the same May 2006 submission was considered 
a valid NOD for one issue and a new claim for increase for 
another.  In order to avoid any procedural inconsistencies, 
the Board construes the May 2006 submission as a valid NOD 
for both the claims of entitlement to increased ratings.

The Court has held that the filing of a Notice of 
Disagreement initiates the appeal process, and that the 
failure of the RO to issue a Statement of the Case is a 
procedural defect requiring a remand.  See Manlicon v. West, 
12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  Therefore a statement of the case 
as to the issue of an increased rating for PTSD must be 
issued.

Accordingly, the case is REMANDED for the following action:

The RO must issue a Statement of the Case 
and notification of the Veteran's 
appellate rights on the issue of 
entitlement to a disability rating in 
excess of 70 percent for PTSD.  38 C.F.R. 
§ 19.26 (2009).  The Veteran is reminded 
that to vest the Board with jurisdiction 
over this issue, a timely substantive 
appeal must be filed.  38 C.F.R. § 20.202 
(2009).  If the Veteran perfects the 
appeal as to this issue, the RO should 
undertake all appropriate action.

Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


